CARDAMONE, Circuit Judge,
Dissenting:
In their challenge to the March 29, 1999 order of the FAA authorizing the installation of a Radar Tower at Floyd Bennett Field that lies wholly within the Gateway National Recreation Area (Gateway), petitioners argue that installation of the Radar Tower is prohibited by § 460cc-2(e) of the Gateway National Recreation Area Act of 1972, Pub.L. No. 92-692, 86 Stat. 1308 (codified as amended at 16 U.S.C. §§ 460cc to 460ec-4) (Gateway Act). Because I agree with petitioners, I respectfully dissent from the majority’s contrary conclusion.
I Applicability of Section 460cc-2(e)
Petitioners’ challenge relies entirely on § 460cc-2(e) of the Gateway Act, which states
The authority of the Secretary of Transportation to maintain and operate existing airway facilities and to install necessary new facilities within the recreation area shall be exercised in accordance with plans which are mutually acceptable to the Secretary of the Interior and the Secretary of Transportation and which are consistent with both the purpose of this subchapter and the pur*84pose of existing statutes dealing with the establishment, maintenance, and operation of airway facilities: Provided, That nothing in this section shall authorize the expansion of airport, runways into Jamaica Bay or air facilities at Floyd Bennett Field.
16 U.S.C. § 460cc-2(e) (1994) (first emphasis added).
The majority rejects petitioners’ contention on the grounds that the term “recreation area” in the statute includes only lands that have been transferred to the administrative jurisdiction of the Secretary of the Interior, and that this provision simply does not apply to Floyd Bennett Field, which has not been so transferred. To the contrary, however, this reading of the term “recreation area” contradicts the plain language of the Gateway Act.
In particular, the opening section of the Gateway Act defines the term “recreation area” in relevant part as follows:
In order to preserve and protect for the use and enjoyment of present and future generations an area possessing outstanding natural and recreational features, the Gateway National Recreation Area (hereinafter referred to as the “recreation area”) is hereby established,
(a) Composition and boundaries
The recreation area shall comprise the following lands, waters, marshes, and submerged lands in the New York Harbor area generally depicted on the map entitled “Boundary Map, Gateway National Recreation Area,” numbered 951-40017 sheets 1 through 3 and dated May, 1972:
(1) Jamaica Bay Unit — including all islands, marshes, hassocks, submerged lands, and waters in Jamaica Bay, Floyd Bennett Field, the lands generally located between highway route 27A and Jamaica Bay, and the area of Jamaica Bay up to the shore-fine of John F. Kennedy International Airport;
Id. § 460ce (emphases added).
Thus, the Gateway Act plainly provides that the term “recreation area” shall include all of the enumerated lands and waters, and not just those transferred to the administrative jurisdiction of the Secretary of the Interior. Indeed, the very section of the Gateway Act that allows for discretionary transfers of agency jurisdiction, upon which the majority heavily relies in its reasoning, reinforces this distinction when it states that “[wjith the concurrence of the agency having custody thereof, any Federal property within the boundaries of the recreation area may be transferred ... to the administrative jurisdiction of the Secretary for administration as a part of the recreation area.” Id. § 460ec-l(b) (emphasis added). Under the majority’s narrow equation of the term “recreation area” with those lands already under the Secretary’s control, this provision becomes nonsensical.1
*85Thus, I cannot join my respected colleagues’ assertion that Floyd Bennett Field is not “part” of Gateway, see Majority, supra, at 79. Instead, the Gateway Act expressly includes Floyd Bennett Field within the “recreation area” and hence within Gateway itself. “Since there is a presumption that a given term is used to mean the same thing throughout a statute,” Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 L.Ed.2d 462 (1994) (citing Atlantic Cleaners & Dyers, Inc. v. United States, 286 U.S. 427, 433, 52 S.Ct. 607, 76 L.Ed. 1204 (1932)), we are bound to read the term “recreation area” as used in § 460cc-2(e) to include Floyd Bennett Field. Had Congress’ purpose been to limit § 460ce-2(e) to apply only to lands ceded to the administrative jurisdiction of the Secretary of the Interior, it could easily have done so explicitly, rather than writing the section to apply more generally to all lands within the “recreation area” as that term is broadly defined in § 460cc(a).
The majority attempts to circumvent this plain language by pointing to the fact that the Gateway Act broadly carves out a number of “enclaves” within which other federal agencies may retain whatever administrative jurisdiction they previously enjoyed until such time as they voluntary cede control to the Secretary of the Interi- or. See 16 U.S.C. § 460cc-l(b). The mere fact that a statute establishes a general scheme does not preclude Congress from creating specific exceptions to that scheme, especially where the language used is unambiguous. See Robertson v. Seattle Audubon Soc’y, 503 U.S. 429, 440, 112 S.Ct. 1407, 118 L.Ed.2d 73 (1992) (invoking “the canon that specific provisions qualify general ones”) (citing Simpson v. United States, 435 U.S. 6, 15, 98 S.Ct. 909, 55 L.Ed.2d 70 (1978)). The plain language of § 460ce-2(e) creates precisely such an exception by permitting the Secretary of Transportation to retain only joint jurisdiction with respect to air facilities, presumably to give the Secretary of the Interior veto power over the installation of air facilities that might detract from the natural beauty of Gateway.
This reading of § 460cc-2(e) is underscored by comparison with the Golden Gate National Recreation Area Act, Pub.L. No. 92-589, 86 Stat. 1299 (codified at 16 U.S.C. §§ 460bb to 460bb-5) (Golden Gate Act). Unlike the Gateway Act, the Golden Gate Act generally requires the immediate transfer of all federal lands within the Golden Gate National Recreation Area to the administrative jurisdiction of the Secretary of the Interior. See 16 U.S.C. § 460bb-2(a) (1994). Nonetheless, the Golden Gate Act also provides by way of exceptions that certain lands will remain within the charge of Departments other than the Department of the Interior. See, e.g., id. § 460bb-2(c) (retaining jurisdiction under the Department of the Army); id. § 460bb-2(f) (retaining jurisdiction under the Department of Defense); id. § 460bb-2(h) (retaining jurisdiction under the Department of the Navy). Only when the lands in question are determined to be in excess of the assigned Department’s needs will they be transferred to the administrative jurisdiction of the Secretary of the Interior in accordance with the Golden Gate Act.
*86In particular, the Golden Gate Act carves an exception for certain properties to remain under the jurisdiction of the Department in which the Coast Guard operates. See id. § 460bb-2(g). This provision is particularly relevant to our analysis of the Gateway Act because it explicitly qualifies that should the Coast Guard transfer control to the Secretary of the Interior, then the two Departments would exercise joint jurisdiction:
Point Bonita, Point Diablo, Point Montara, and Lime Point shall remain under the jurisdiction of the Secretary of the Department in which the Coast Guard is operating. When this property is determined to be excess to the needs of the Coast Guard, it shall be transferred to the jurisdiction of the Secretary [of the Interior] for purposes of this subchapter. The Coast Guard may continue to maintain and operate existing navigational aids: Provided, That access to such navigational aids and the installation of necessary new navigational aids within the recreation area shall be undertaken in accordance with plans which are mutually acceptable to the Secretary [of the Interior] and the Secretary of the Department in which the Coast Guard is operating and which are consistent with both the purposes of this subchapter and the purpose of existing statutes dealing with establishment, maintenance, and operation of navigational aids.
Id. (second emphasis added).
Here, a number of points merit note. First, as evidenced throughout § 460bb-2, Congress is fully capable of creating explicit exceptions to a general scheme for apportioning administrative jurisdiction among federal agencies. Had Congress intended to carve out an exception for Floyd Bennett Field from the “recreation area” governed by the Gateway Act, as the majority contends, it could have done so. Moreover, to the extent § 460bb-2(g) creates an exception for joint jurisdiction, reading § 460cc-2(e) of the Gateway Act to create a similar exception — albeit in mirror image to the Golden Gate Act— therefore produces no anomalies.
Second, much like § 460cc-2(e) of the Gateway Act, § 460bb-2(g) of the Golden Gate Act grants joint jurisdiction over the installation of new navigational aids “within the recreation area,” which is once again defined by the opening sections of the statute to encompass all enumerated lands. See id. §§ 460bb, 460bb-l(a). Contrary to the majority’s reasoning, see Majority, supra, at 16, § 460bb-2(g) therefore requires joint approval of new navigational aids throughout the “recreation area” as that term is broadly defined by the statute. Accordingly, it may be inferred that Congress’ use of similarly broad language in the Gateway Act was not the result of oversight, and that such language should be strictly followed by reading the term “recreation area” as used in § 460cc-2(e) to encompass Floyd Bennett Field.2
Third, to the extent § 460bb-2(g) of the Golden Gate Act imposes conditions whose timing hinges on the transfer of administrative jurisdiction, § 460bb-2(g) does so *87explicitly. It provides that the Coast Guard “may continue to maintain and operate existing navigational aids” (emphasis added), following the transfer of jurisdiction from the Coast Guard to the Secretary of the Interior. If § 460cc-2(e) of the Gateway Act were designed to apply only following such a transfer, Congress presumably would have used similarly explicit temporal language to achieve that result.3
Our decision in Natural Resources Defense Council, Inc. v. Marsh, 836 F.2d 87 (2d Cir.1987), does not reach a contrary conclusion. The majority cites Marsh for the proposition that the Gateway Act “imposes no limitations on the Department of Defense’s intervening use” of Gateway lands prior to the transfer of jurisdiction of those lands to the Secretary of the Interior, see id. at 90, notwithstanding language in § 460ec-2(d) granting joint jurisdiction to the Secretaries of the Army and the Interior in a manner analogous to § 460cc-2(e).
Marsh, however, presented the limited question of whether the language in § 460cc-l(b), which permits the transfer of control to the Secretary of the Interior, prohibited the Secretary of the Army from transferring control of certain Gateway lands to another federal department not mentioned in § 460cc-l(b), namely, the Navy. See id. at 88. Because § 460cc-2(d) addresses only “water resource developments” by the Army, and not transfers of administrative jurisdiction, that provision was simply irrelevant to the Marsh decision (which neither discussed nor even cited § 460cc-2(d)). Accordingly, the statement in Marsh about “intervening use” of Gateway lands was not a holding with respect to actions other than transfers of jurisdiction between federal departments as governed by § 460cc-l(b).
In sum, § 460cc-2(e) of the Gateway Act imposes a blanket restriction on the authority -of the Secretary of Transportation without reference to any transfer of jurisdiction to the Secretary of the Interior. Because the language of the statute is unambiguous, recourse to the legislative history is unnecessary. See Desiderio v. National Ass’n of Sec. Dealers, Inc., 191 F.3d 198, 204 (2d Cir.1999) (citing Ex Parte Collett, 337 U.S. 55, 61, 69 S.Ct. 944, 93 L.Ed. 1207 (1949)).
Even were such recourse appropriate, the legislative history is equivocal as to the temporal effect of § 460cc-2(e), since, as discussed below, the history suggests that one purpose of the provision was to put an immediate stop to then-pending proposals to use Floyd Bennett Field as a general aviation field in service to other airports. Because the legislative history is conflicted on this point, the majority’s reliance on isolated statements is misplaced. See Conroy v. Aniskoff, 507 U.S. 511, 519, 113 S.Ct. 1562, 123 L.Ed.2d 229 (1993) (Scalia, J., concurring in the judgment).
II Merits of Petitioners’ Claim
Consequently, I would conclude that 16 U.S.C. § 460cc-2(e) applies to the installation of the Radar Tower at Floyd Bennett Field and would therefore reach the merits of petitioners’ claim that such installation is prohibited by the section’s proviso against “the expansion of ... air facilities *88at Floyd Bennett Field.” Because the majority does not reach this claim, I address only a few key points.
First, the term “air facilities,” used in the proviso of § 460ce-2(e), appears nowhere else in the U.S.Code. Yet, a federal statute does define the similar term “air navigation facility” to mean “a facility used ... in aid of air navigation, including ... apparatus or equipment for distributing weather information.” 49 U.S.C. § 40102(a)(4) (1994). Although the two terms are not identical, they are sufficiently similar that I would read “air facilities” to encompass the arguably narrower category of “air navigation facilities” and thus to embrace the proposed Radar Tower at Floyd Bennett Field.
The government contests this interpretation, contending that the term “air facilities” “generally refers not to a particular aviation-related structure, but to the entire collection of buildings, runways, and other support devices at an airfield.” As a result, the government maintains, the proviso in 16 U.S.C. § 460cc-2(e) bars only the expansion of the military airfields already in existence at Floyd Bennett Field and thus poses no obstacle to the installation of a single weather tower or other isolated structure unrelated to those existing airfields.
Even assuming arguendo that the government’s strained reading of the term “air facilities” is reasonable, its argument still founders. To begin with, the proposed Radar Tower is plainly an expansion of the collection of devices that support John F. Kennedy International (JFK) and LaGuardia Airports. Although the government would presumably retort that these airports exist elsewhere and therefore are not “at” Floyd Bennett Field, this is a distinction without a difference.
Specifically, the legislative history of the Gateway Act reveals that Congress considered alternative proposals to develop Floyd Bennett Field as either a recreational area within Gateway, a housing community, or a general aviation field. See, e.g., Gateway Area Proposals: Hearings on H.R. 1370, H.R. 1121, and Related Bills Before the Subcomm. on Nat’l Parks and Rec. of the House Comm, on Interior and Insular Affairs, 92d Cong. 287 (1971) (statement of Rep. Roy A. Taylor, Chairman, Comm, on National Parks and Recreation). Under the third proposal, new installations at Floyd Bennett Field would have been undertaken to divert general aviation traffic from JFK and LaGuardia Airports and hence reduce air traffic congestion at those airports as part of an “integrated airport plan” for the New York City metropolitan area. Id. at 73, 221, 224 (statement of Rep. Frank J. Brasco, for the district including Floyd Bennett Field); see id. at 234-47 (statement of John V. Lindsay, Mayor of New York City).
But by including Floyd Bennett Field within the recreation area, Congress opted instead for the recreational proposal and accordingly enacted the current proviso barring “the expansion of ... air facilities at Floyd Bennett Field.” As a consequence, the modifying phrase “at Floyd Bennett Field” must be read as referring not to the location of the airfield serviced by a particular expansion-since that would permit the very result the statute was designed to avoid-but instead to the location of the new installations. Logically, therefore, the proviso plainly prohibits installation of the Radar Tower at Floyd Bennett Field.
Finally, the government asserts it would be absurd to read the proviso as prohibiting installation of the Radar Tower at Floyd Bennett Field, but not at any other location within Gateway, since Floyd Bennett Field is already more developed than other portions of Gateway, both for avia*89tion purposes and otherwise. As discussed above, however, Congress enacted the proviso in the face of a specific proposal to expand air facilities at Floyd Bennett Field, and it was entirely logical to tailor the proviso to that particular proposal.
Moreover, the legislative history is replete with references to the recreational potential of Floyd Bennett Field. See, e.g., Gateway Nat’l Recreation Area: Hearings on S. 1193 and S. 1852 Before the Subcomm. on Parks and Rec. of the Senate Comm. on Interior and Insular Affairs, 92d Cong. 44, 47-48 (1971) (statement of Mr. Hartzog, Director, National Park Service); S.Rep. No. 92-345, at 4-5 (1971); H.R.Rep. No. 92-1392 (1972), reprinted in 1972 U.S.C.C.A.N. 4882, 4885; 118 Cong. Rec. 32,133, 32,136, 32,137-38, 32,152 (1972). Hence, it was far from absurd for Congress to seek to preserve those positive attributes by generally limiting development at the Field.
CONCLUSION
For the reasons set forth above, I would grant the petition for review of the FAA’s March 29, 1999 order authorizing the installation of the Radar Tower at Floyd Bennett Field. Accordingly, I concur with my colleagues in denying the FAA’s motion for reconsideration, since the agreement between the Departments of the Interior and of Transportation would not affect my conclusion that the proviso in § 460cc-2(e) bars the installation of the Radar Tower at Floyd Bennett Field.

. In response, the majority proposes a creative but counter-intuitive distinction between the "recreation area” and the "boundaries of the recreation area” as those phrases are used in § 460cc-l(b). The majority asserts that the "recreation area” includes only those lands over which the Secretary exercises jurisdiction, but that the "boundaries of the recreation area” include all lands listed in § 460cc, regardless of jurisdiction. See Majority, supra, at 79 n. 5. But if this distinction was intended, one would expect the Gateway Act to use those terms consistently. Instead, § 460cc-l(b) recognizes that the Secretary has jurisdiction only over “partfs'] of the recreation area” (emphasis added) and not necessarily the entire "recreation area.” More importantly, the statute’s definitional section uses these terms interchangeably. Section 460cc(a), entitled "Composition and boundaries,” states that "[t]he recreation area shall comprise the following lands” depicted on the *85"Boundary Map,” "including ... Floyd Bennett Field.” Section 460cc(b), entitled "Boundary revisions,” allows for "minor revisions of the boundaries of the recreation area when necessary by publication of a revised [map] or other boundary description." Because § 460cc(a) and § 460cc(b) use these terms interchangeably, and explicitly include Floyd Bennett Field within the “recreation area,” the majority's distinction I believe is untenable.


. In response, the majority continues to rely on the mistaken premise that the "recreation area” includes only those lands transferred to the jurisdiction of the Secretary of the Interi- or, rather than all of those lands listed in the statutes as “compris[ing]” the "recreation area.” See Majority, supra, at 81 n. 6. In the Golden Gate Act, these alternate definitions tend to merge, since § 460bb-2(a) provides for the automatic transfer of all listed lands to the Secretary. In the Gateway Act these definitions produce different results, since § 460cc-l(b) provides for voluntary transfers. The key point is that both statutes define the "recreation area” broadly to comprise all of the listed lands, and both statutes' provisions for joint jurisdiction adhere to this broad definition of "recreation area.”


. In response, the majority contends that no temporal language is necessary in § 460cc-2(e) because that section contains no reference to the transfer of lands. See Majority, supra, at 81 n. 6. But it is precisely because the section speaks in unqualified terms and contains no reference to the transfer permitted by § 460cc-l(b) that I would read it to apply at all times, regardless of whether a transfer has taken place. The majority's contrary view that § 460cc-2(e) applies only post-transfer hinges entirely on its cramped reading of the term "recreation area,” which I reject for the reasons discussed above.